UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7713



ALEXANDER CAMERON,

                                           Petitioner - Appellant,

          versus


DAVID A. GARRAGHTY,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-01-1192-AM)


Submitted:   February 28, 2003            Decided:   March 12, 2003


Before WIDENER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alexander Cameron, Appellant Pro Se.    Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alexander Cameron seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and conclude for the reasons stated by

the district court that Cameron has not made a substantial showing

of the denial of a constitutional right. See Cameron v. Garraghty,

No. CA-01-1192-AM (E.D. Va., filed Oct. 9, 2002; entered Oct. 10,

2002).    Accordingly, although we grant leave to proceed in forma

pauperis, we deny a certificate of appealability and dismiss the

appeal.    See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2